United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1384
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Derrick T. Bolden,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: June 7, 2000
                                Filed: June 16, 2000
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Pursuant to a written plea agreement, Derrick T. Bolden pleaded guilty to one
count of conspiring to distribute cocaine and cocaine base, in violation of 21 U.S.C.
§ 846. The district court1 sentenced him to 168 months imprisonment and 5 years
supervised release. On appeal, counsel moved to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), and although we granted Bolden permission to file a
pro se supplemental brief, he has not done so.


      1
      The HONORABLE RUSSELL G. CLARK, United States District Judge for the
Western District of Missouri.
       Upon careful review of the Anders brief and the record, we reject as meritless
the various claims counsel raises, which we address seriatim: (1) assuming Bolden
adequately presented a motion to withdraw his guilty plea, he failed to establish “any
fair and just reason” for withdrawing his plea, see United States v. Gray, 152 F.3d 816,
819 (8th Cir. 1998) (relevant factors), cert. denied, 525 U.S. 1169 (1999); United
States v. Prior, 107 F.3d 654, 657 (8th Cir.) (standard of review), cert. denied., 522
U.S. 824 (1997); (2) Bolden’s guilty plea forecloses his challenge to the denial of his
motion to inspect the grand jury minutes, see United States v. Fitzhugh, 78 F.3d 1326,
1330 (8th Cir.), cert. denied, 519 U.S. 902 (1996); (3) the district court did not err in
failing to make specific drug quantity findings, because at the sentencing hearing,
Bolden stipulated to his Guidelines base offense level, see United States v. Gutierrez,
130 F.3d 330, 332 (8th Cir. 1997); United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.
1995); (4) Bolden’s various ineffective-assistance claims should be raised in a
collateral proceeding under 28 U.S.C. § 2255, see United States v. Martin, 59 F.3d
767, 771 (8th Cir. 1995); and (5) Bolden has not directed us to any conduct that would
amount to prosecutorial misconduct.

      Upon further review of the record in accordance with Penson v. Ohio, 488 U.S.
75, 80 (1988), we have found no other nonfrivolous issues.

      Accordingly, we now grant counsel’s motion to withdraw and affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-